  8:17-cr-00141-RFR-SMB Doc # 174 Filed: 12/23/20 Page 1 of 2 - Page ID # 976




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                             8:17CR141

      v.
                                                              ORDER
LUTHER D. GILMORE,

                     Defendant.


       This matter is before the Court upon the motion of defendant Luther D. Gilmore
(“Gilmore”) for Temporary Release from Home Confinement (Filing No. 170). Gilmore
seeks leave to travel to Omaha to attend the wake service and funeral of his stepson,
Charles Fisher (“Fisher”). Tragically, Fisher was the victim of an apparent homicide on
December 20, 2020.

       On June 1, 2020, this Court granted Gilmore’s motion for compassionate release
(Filing No. 148) under 18 U.S.C. § 3582(c)(1)(A)(i). Gilmore’s sentence was reduced to
time served, and he began serving a period of supervised release, which included a one-
year period of home confinement with electronic monitoring. The order allowed Gilmore
to proceed immediately to his sister’s residence in Oakland, California, which was
deemed a suitable and safe location.

       While the Court sympathizes with Gilmore’s loss and his desire to be present at
his stepson’s funeral, the Court cannot square Gilmore’s request for compassionate
release—and the dire medical circumstances he described as the basis of his request—
with his current statement that he is prepared to take the risk of infection with the
coronavirus in order to pay his respects.

       In his request for compassionate release, Gilmore urged that his continued
incarceration at a federal medical facility placed him at dangerous and immediate risk,
  8:17-cr-00141-RFR-SMB Doc # 174 Filed: 12/23/20 Page 2 of 2 - Page ID # 977




given his long list of comorbidities. 1 The Court determined that those comorbidities
established extraordinary circumstances, even when balanced against his extensive
criminal history and his potential danger to the public. For Gilmore to now say he is
willing to assume the risk of traveling cross-country in public transportation with his
same medical conditions which led to his release, is inconsistent with his release, the very
basis of which was to prevent him from contracting COVID-19. This is especially true
given the troubling current increase in COVID-19 cases and hospitalizations nationwide.

       The Court notes that the motion indicates that counsel for the government has
been contacted and that he objects to this request. Given the reasons for compassionate
release which were balanced against the 3553(a) factors, detailed in the release order,
including Gilmore’s danger to the community, Gilmore’s request is denied.

       IT IS SO ORDERED.

       Dated this 23rd day of December 2020.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge




       1
        Gilmore’s Second Revised Presentence Investigation Report (“Second Revised
PSR”) (Filing No. 129) documented Gilmore’s verified and extensive health issues, such
as “congestive heart failure, hypertension, tachycardia, shortness of breath,
hyperlipidemia, . . . history of stroke, . . . seizures, diabetes, asthma and cataracts.” The
Second Revised PSR further noted Gilmore “had a personal defibrillator/pacemaker
attached to his heart” which malfunctions and shocks him and that Gilmore “requires the
assistance of a cane or a wheelchair.”

                                             2
